Citation Nr: 1758147	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  08-13 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen the previously denied claim for service connection for sleep apnea.

2. Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1981 to July 1981, June 2002 to December 2002, and February 2003 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) from the August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared at an August 2017 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The Veteran's claim for entitlement to service connection for sleep apnea was last denied in a February 2006 rating decision; the Veteran did not file a timely notice of disagreement with respect to that decision or submit any pertinent evidence within the appeal period, and the decision became final.

2. Evidence added to the record subsequent to the expiration of the appeal period is not cumulative or redundant of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for sleep apnea.



CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for entitlement to service connection for sleep apnea.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable nature of the Board's decision to reopen the Veteran's claim and to remand the claim on the merits, further discussion of VA's duties to notify and assist the claimant with respect to the claim to reopen is not necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016) 

The Veteran seeks to reopen a previously denied claim seeking entitlement to service connection for sleep apnea.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

VA must review all of the evidence submitted since the last final decision on any basis in order to determine whether the claim may be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The Veteran's original claim seeking compensation for sleep apnea was denied in a February 2006 rating decision because at the time of the Veteran's claim she did not have a current diagnosis of sleep apnea.  The Veteran did not appeal that decision, nor was any new and material evidence submitted within the appeal period, and the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Veteran requested to reopen this claim in May 2007.  In August 2007, the RO denied the claim on its merits as it found that the evidence presented was not material.

Evidence added to the record since the February 2006 rating decision includes, in pertinent part, treatment records which demonstrate the Veteran has a current diagnosis of sleep apnea.  The Board finds that this evidence is new, as it has never previously been before agency decision makers, and material, as it relates to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds this evidence raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for sleep apnea, and the claim is reopened.


ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for sleep apnea is reopened. 

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017). 

The August 2007 rating decision relied on the Veteran's service treatment records that were silent for a diagnosis of sleep apnea in service as well as the Veteran's VA treatment records that show that the Veteran was continuously receiving treatment for her sleep apnea.  However, the August 2007 rating decision concluded that there was no evidence that the Veteran's sleep apnea was related to her military service.  Therefore, although the Veteran's VA treatment records were considered new, they were deemed not material as they did not provide a nexus between the Veteran's current disability and military service. 

At her August 2017 Board hearing, the Veteran stated that while in service she had sleep impairment and was scheduled for a sleep study.  However, before the sleep study could occur, the Veteran was discharged from the military in November 2004. 

In September 2005, the Veteran underwent a VA general medical examination.  The examiner stated that the Veteran reported that she suffers from insomnia, tiredness, and snoring.  The Veteran's husband told the Veteran that she stops breathing while she sleeps and then begins to snore.  The examiner opined that the Veteran has "possible" sleep apnea and the Veteran was advised to see her primary care physician. 

At her Board hearing, the Veteran stated that she underwent a sleep study in November 2005 and underwent throat surgery in February 2007 related to her sleep apnea.  A March 2007 VA treatment note stated that the Veteran had previously been diagnosed with severe sleep apnea.  Additionally, the Veteran's VA treatment records include an August 2007 sleep study. 

In the August 2007 rating decision, no VA examination was referred to.  In the May 2008 Statement of the Case, the September 2005 VA examination was cited as evidence.  However, it does not appear that the Veteran did indeed undergo a VA examination that opined whether or not the Veteran's sleep apnea is related to her military service.  The Board finds that prior to considering the merits of the Veteran's claim, she should be afforded the appropriate VA examinations to determine the nature and etiology of the claimed conditions.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 (c)(4).  

Since the claims file is being remanded, it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file. 

2. After reviewing the record, and with consideration of the Veteran's statements, the lay statements provided, and the Veteran's medical records, the examiner is asked to address the following:

Is it at least as likely as not (a 50 percent probability or greater), that the Veteran's sleep apnea began in service, was caused by service, or is otherwise related to the Veteran's military service?

The VA examiner should indicate that the claims file was reviewed.  For purposes of these opinions, the examiner should assume the Veteran is a credible historian.  All opinions provided must be thoroughly explained and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the medical professional should state and explain why an opinion cannot be provided without resort to speculation.

3. The RO must notify the Veteran that it is her responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that she was properly notified of the examination must be associated with the evidence of record.

4. Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary, to include, if warranted, an addendum medical opinion which considers any newly received evidence.

5.  Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


